PER CURIAM
Defendant was convicted of one count of driving under the influence of intoxicants (DUII), ORS 813.010. On appeal, he argues that the trial court erred in denying his motion to suppress evidence of his refusal to take a breath test. According to defendant, the police denied him a reasonable opportunity to consult privately with counsel before deciding whether to submit to the test, thereby violating his rights under Article I, section 11, of the Oregon Constitution. State v. Durbin, 335 Or 183, 193-94, 63 P3d 576 (2003) (“[A] driver arrested for DUII has, upon invoking the right to counsel, the right to a reasonable opportunity to consult privately with counsel before deciding whether to submit to a breath test.”). The state concedes the point and acknowledges that the trial court’s error requires reversal. We agree and accept the state’s concession. State v. Sawyer, 221 Or App 350, 354-55, 190 P3d 409 (2008); State v. Matviyenko, 212 Or App 125, 127-30, 157 P3d 268 (2007).
Reversed and remanded.